Citation Nr: 0728175	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-11 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 60 percent for 
postgastrectomy residuals.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1951 to October 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on April 5, 2007, 
which vacated an October 2005 Board decision as to the 
increased rating issue on appeal and remanded the case for 
additional development.  The issue initially arose from a 
December 2003 rating decision on behalf of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court, by incorporating the terms of a joint motion for 
remand, found the Board's failure to consider a reasonably 
raised claim for a total disability rating based on 
individual unemployability (TDIU) was administrative error.  
The basis for the determination was premised on prior case 
law holding that a claim for a total disability rating based 
on individual unemployability was reasonably raised when a 
claimant whose schedular rating met the minimum criteria 
under 38 C.F.R. § 4.16(a) requested entitlement to an 
increased rating and there was evidence of current service-
connected unemployability in the claimant's claims file or in 
records under VA control.  See Roberson v. Principi, 251 F.3d 
1378 (2001); see also Norris v. West, 12 Vet. App. 413, 420-
421 (1999).  

As the increased rating issue on appeal was vacated and 
remanded, the reasonably raised TDIU issue in this case must 
be considered inextricably intertwined with the increased 
rating claim on appeal and must be appropriately adjudicated 
prior to appellate review.  The Court has previously held 
that claims for individual unemployability were not 
necessarily inextricably intertwined with increased rating 
claims as the matter did not require a specific disability 
rating for consideration.  See Vettese v. Brown, 7 Vet. App. 
31, 35 (1994).  The Court has held, however, that it was 
premature for the Board to decline extraschedular 
consideration where the record was significantly incomplete 
in a number of relevant areas probative of the issue of 
employability.  Brambley v. Principi, 17 Vet. App. 20 (2003).  

The Court in this case identified an October 1998 VA medical 
opinion and a June 2003 private medical opinion as 
sufficiently raising the issue of entitlement to TDIU.  The 
Board notes that a June 2004 examination report which noted 
the veteran's postgastrectomy syndrome did not result in any 
time lost from work was not addressed.  Subsequent to the 
Court's April 2007 determination the veteran submitted a copy 
of an April 2007 individual unemployability assessment report 
from a private vocational specialist which indicated the 
veteran was completely unable to engage in any substantial 
work activity solely due to his service-connected 
postgastrectomy residuals.  In light of the inconsistent 
evidence of record, the Board finds an additional medical 
opinion is required prior to appellate review.

The issue of entitlement to TDIU should be adequately 
developed and adjudicated.  After providing the veteran and 
his representative an appropriate amount of time for a 
response, any issue remaining should be returned to the Board 
for appellate review.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in May 2003, 
June 2003, and February 2004.  The Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Therefore, appropriate action should be taken to ensure that 
adequate VCAA notice as to all elements of the claim is 
provided.  

Accordingly, the case is REMANDED for the following:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to the claim.  These notice 
requirements are to be applied to all 
elements of the claim.  

2.  The issue of entitlement to TDIU 
should be adequately developed and 
adjudicated.  The veteran and his 
representative should be notified of any 
decision and of his appellate rights.  If 
a timely notice of disagreement is filed, 
the veteran should be furnished a 
statement of the case and provided the 
requisite period of time for a response.  

3.  The veteran should be scheduled for a 
VA gastroenterology examination for an 
opinion as to the current nature and 
extent of his service-connected 
postgastrectomy residuals.  The physician 
should identify all present 
manifestations of this disability and 
discuss the extent to which the disorder 
may interfere with employment.  The 
examiner should indicate whether the 
disability is "totally incapacitating".  
(An incapacitating episode is one that 
requires bedrest and treatment by a 
physician).

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



